UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 CMG HOLDINGS GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 87-0733770 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 Hudson Street, Suite 303 New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (646) 688-6381 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasonal issuer, as defined in Rule 405 of the Securities Act. No Yes x 1 Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. No Yes x Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No x As of April 15, 2013, the aggregate market value of the Registrant’s voting and none-voting common stock held by non-affiliates of the registrant was approximately: $2,013,073 at $0.0068 price per share, based on the closing price on the OTC Pink Sheets. As of April 19, 2013, there were 337,564,955 shares of common stock of the registrant issued andoutstanding. Documents Incorporated by Reference: None 2 CMG HOLDINGS GROUP, INC. FORM 10-K TABLE OF CONTENTS Part I ITEM 1. Business 4 ITEM 1A. Risk Factors 9 ITEM 1B. Unresolved Staff Comments 17 ITEM 2. Properties 17 ITEM 3. Legal Proceedings 18 ITEM 4. Submissions of Matters to a Vote of Security Holders 18 Part II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 ITEM 6. Selected Financial Data 23 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Change in and Disagreements with Accountants on Accounting and Financial Disclosure 47 ITEM 9A. Controls and Procedures 47 ITEM 9B. Other Information 47 Part III ITEM 10. Directors, Executive Officers, and Corporate Governance 48 ITEM 11. Executive Compensation 48 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 49 ITEM 14. Principal Accountant Fees and Services 50 Part IV ITEM 15. Exhibits and Financial Statement Schedules 50 Signature 51 Exhibit 31.1
